    Case 1:17-cv-01047-ESC ECF No. 59 filed 01/28/19 PageID.401 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                         )
                                                   )     Case No. 1:17-cv-1047
            Plaintiff,                             )
                                                   )     Hon. Ellen S. Carmody
            v.                                     )
                                                   )
 PETER M. COMENSOLI, et al.                        )
                                                   )
            Defendants.                            )

                              NOTICE OF RESTORED FUNDS

       PLEASE TAKE NOTICE that Congress restored funding to the Department of Justice

and the Internal Revenue Service on January 25, 2019, appropriating funds for three weeks of

operations to end on February 15, 2019. The government is providing this notice because it

indicated that it would do so in its motion seeking a stay due to a lack of appropriations and

because the Court ordered the government to provide such notice in its order granting the stay.


                                                       Respectfully submitted,

                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General
                                                       U.S. Department of Justice, Tax Division

                                                       /s/ Carl L. Moore
                                                       CARL L. MOORE
                                                       Trial Attorney, Tax Division
                                                       U.S. Department of Justice
                                                       P.O. Box 55
                                                       Washington, D.C. 20044
                                                       202-307-5892 (v)
                                                       Carl.L.Moore@usdoj.gov
   Case 1:17-cv-01047-ESC ECF No. 59 filed 01/28/19 PageID.402 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2019, I electronically filed the foregoing document

with the Clerk of Court using the CM/ECF system, which will send notification of such filing to

all registered CM/ECF participants.


                                                    /s/ Carl L. Moore
                                                    CARL L. MOORE
                                                    Trial Attorney, Tax Division




                                                2
